DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2021 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran et al. (US 2012/0191914) (hereinafter Tran) (published July 26, 2012).
Regarding Claim 1, Tran discloses a circuit device comprising: a processor core; a level one (L1) cache controller coupled to the processor core; an L1 cache coupled to the L1 cache controller configured to store a set of entries; a level two (L2) cache controller coupled to the L1 cache controller; an L2 cache coupled to the L2 cache controller; and
“CPU 110 is bidirectionally connected to L1I cache 121 and L1D cache 123. L1I cache 121 and L1D cache 123 are shown together because they are at the same level in the memory hierarchy. These level one caches are bidirectionally connected to L2 130. L2 cache 130 is in turn bidirectionally connected to external memory 161 and peripherals 169. External memory 161 and peripherals 169 are shown together because they are at the same level in the memory hierarchy. Data transfers into and out of L1D cache 123 is controlled by data memory controller (DMC) 710. Data transfers into and out of L1I cache 121 is controlled by program memory controller (PMC) 720. Data transfers into and out of L2 130 including both cache and directly addressable memory (SRAM) are controlled by unified memory controller (UMC) 730” (Tran[0048] see Fig. 7)

a shadow L1 cache coupled to the L2 cache controller configured to store respective data for each entry of the set of entries in the L1 cache.
“UMC 730 includes two sets of cache tags. The first set of cache tags are L2 tags 731. These are non-data part of cache lines 510, 520 and 530 illustrated in FIG. 5 for L2 cache 130. The second set of cache tags are shadow tags 732. As shown by bus 715 shadow tags 732 generally correspond to L1D cache tags 711 except these are located in UMC 730. Shadow tags 732 include at least the valid and dirty status of the corresponding cache lines in L1D cache 123” (Tran[0049])

Regarding Claim 2, Tran further discloses wherein the shadow L1 cache is further configured to store respective coherence data for each entry of the set of entries in the L1 cache.
“UMC 730 includes two sets of cache tags. The first set of cache tags are L2 tags 731. These are non-data part of cache lines 510, 520 and 530 illustrated in FIG. 5 for L2 cache 130. The second set of cache tags are shadow tags 732. As shown by bus 715 shadow tags 732 generally correspond to L1D cache tags 711 except these are located in UMC 730. Shadow tags 732 include at least the valid and dirty status of the corresponding cache lines in L1D cache 123” (Tran[0049])

Regarding Claim 4, Tran further discloses wherein the L2 cache controller is configured to: receive a request to read data;
“UMC 730 queries shadow tags 732 whenever an outside DMA request reads or writes L2 SRAM” (Tran [0052])
determine whether the request corresponds to a hit or a miss in the shadow L1 cache; and based on the request corresponding to a hit in the shadow L1 cache, provide a snoop request for the data to the L1 cache controller.
“On DMA reads, UMC 730 snoops L1D cache 123 (sends a request to L1D) if it detects that the DMA access is to an address held in L1D cache 123 and the corresponding L1D cache line is valid and dirty” (Tran [0053])

Regarding Claim 5, Tran further discloses wherein the L2 cache controller is further configured to, based on the request corresponding to a miss in the shadow L1 cache:
“FIG. 8 illustrates operations on a DMA read from L2 SRAM (block 801). Test block 802 determines whether the data to be read from L2 SRAM is cached in L1D cache 123. This is determined in UMC 730 by referral to shadow tags 732” (Tran [0055])

determine whether the request corresponds to a hit or a miss in the L2 cache; and based on the request corresponding to a hit in the L2 cache, provide the data using the L2 cache.
 “If the DMA read data is not cached in L1D cache 123 (No at test block 802) or if it is cache in L1D cache 123 and not valid and dirty (No at test block 803), then the read takes place from L2 SRAM” (Tran [0056])

Regarding Claim 6, Tran further discloses wherein: the processor core is a first processor core; the L1 cache controller, the L1 cache, the L2 cache controller, the L2 cache, and the shadow L1 cache are associated with the first processor core; the circuit device further comprises a second processor core; and the request is associated with the second processor core.
“FIG. 8 illustrates operations on a DMA read from L2 SRAM (block 801). Test block 802 determines whether the data to be read from L2 SRAM is cached in L1D cache 123. This is determined in UMC 730 by referral to shadow tags 732” (Tran [0055] DMA would be from a different processing element)

Regarding Claim 7, Tran further discloses wherein the L2 cache controller is configured to: receive a request to write a first set of data; determine whether the request corresponds to a hit or a miss in the shadow L1 cache; and based on the request corresponding to a hit in the shadow L1 cache, provide a snoop read and invalidate request to the L1 cache controller.
“FIG. 9 is a flow chart illustrating the operations upon a DMA write to the level two directly addressable memory” (Tran [0013] see Fig.9, (write request to L2) 901, (check shadow cache to see if cached in L1D) 902, (hit in L1D would require writing to L1D and would invalidate the previous entry)905/907)

Regarding Claim 16, Tran discloses a circuit device comprising: a first processor core; a first level one (L1) cache controller coupled to the first processor core; a first L1 cache coupled to the first L1 cache controller; a first level two (L2) cache controller coupled to the first L1 cache controller; a first L2 cache coupled to the first L2 cache controller;
“CPU 110 is bidirectionally connected to L1I cache 121 and L1D cache 123. L1I cache 121 and L1D cache 123 are shown together because they are at the same level in the memory hierarchy. These level one caches are bidirectionally connected to L2 130. L2 cache 130 is in turn bidirectionally connected to external memory 161 and peripherals 169. External memory 161 and peripherals 169 are shown together because they are at the same level in the memory hierarchy. Data transfers into and out of L1D cache 123 is controlled by data memory controller (DMC) 710. Data transfers into and out of L1I cache 121 is controlled by program memory controller (PMC) 720. Data transfers into and out of L2 130 including both cache and directly addressable memory (SRAM) are controlled by unified memory controller (UMC) 730” (Tran[0048] see Fig. 7)

a first shadow L1 cache coupled to the first L2 cache controller;
“UMC 730 includes two sets of cache tags. The first set of cache tags are L2 tags 731. These are non-data part of cache lines 510, 520 and 530 illustrated in FIG. 5 for L2 cache 130. The second set of cache tags are shadow tags 732. As shown by bus 715 shadow tags 732 generally correspond to L1D cache tags 711 except these are located in UMC 730. Shadow tags 732 include at least the valid and dirty status of the corresponding cache lines in L1D cache 123” (Tran[0049])

a second processor core; a second L1 cache controller coupled to the second processor core; a second L1 cache coupled to the second L1 cache controller; a second L2 cache controller coupled to the second L1 cache controller; a second L2 cache coupled to the second L2 cache controller; a second shadow L1 cache coupled to the second L2 cache controller; and
“Each DSP core 610 preferably includes a level one data cache such as L1 SRAM/cache 612. In the preferred embodiment each L1 SRAM/cache 612 may be configured with selected amounts of memory directly accessible by the corresponding DSP core 610 (SRAM) and data cache. Each DSP core 610 has a corresponding level two combined cache L2 SRAM/cache 620. As with L1 SRAM/cache 612, each L2 SRAM/cache 620 is preferably configurable with selected amounts of directly accessible memory (SRAM) and data cache” (Tran [0046] see Fig. 6, the configuration of each set of DSP core would be as described in paragraph [0048-0049] cited above)

a shared memory controller coupled to the first L2 cache controller and the second L2 cache controller.
“Each DSP core 610 is further coupled to shared memory 630. Shared memory 630 is usually slower and typically less expensive memory than L2 SRAM/cache 620 or L1 SRAM/cache 610. Shared memory 630 typically stores program and data information shared between the DSP cores 610” (Tran [0046] see Fig. 6)

Regarding Claim 17, Tran further discloses wherein the first L2 cache controller is configured to: receive, from the second processor core via the shared memory controller, a request to read data;
“UMC 730 queries shadow tags 732 whenever an outside DMA request reads or writes L2 SRAM” (Tran [0052])

determine whether the request corresponds to a hit or a miss in the first shadow L1 cache; and based on the request corresponding to a hit in the first shadow L1 cache, provide a snoop request for the data to the first L1 cache controller.
“On DMA reads, UMC 730 snoops L1D cache 123 (sends a request to L1D) if it detects that the DMA access is to an address held in L1D cache 123 and the corresponding L1D cache line is valid and dirty” (Tran [0053])

Regarding Claim 18, Tran further discloses wherein the first L2 cache controller is further configured to, based on the request corresponding to a miss in the first shadow L1 cache:
“FIG. 8 illustrates operations on a DMA read from L2 SRAM (block 801). Test block 802 determines whether the data to be read from L2 SRAM is cached in L1D cache 123. This is determined in UMC 730 by referral to shadow tags 732” (Tran [0055])

determine whether the request corresponds to a hit or a miss in the first L2 cache; and based on the request corresponding to a hit in the first L2 cache, provide the data using the first L2 cache.
“If the DMA read data is not cached in L1D cache 123 (No at test block 802) or if it is cache in L1D cache 123 and not valid and dirty (No at test block 803), then the read takes place from L2 SRAM” (Tran [0056])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (published July 26, 2012) as applied to claim 2 above, and further in view of FRYMAN et al. (US 2019/0303159) (hereinafter Fryman) (filed March 29, 2018).
Regarding Claim 3, Tran disclosed the device of claim 2, but does not explicitly state wherein the coherence data identifies the respective entry of the set of entries as either modified, exclusive, shared, or invalid.
Tran however does disclose the use of coherence data
“UMC 730 includes two sets of cache tags. The first set of cache tags are L2 tags 731. These are non-data part of cache lines 510, 520 and 530 illustrated in FIG. 5 for L2 cache 130. The second set of cache tags are shadow tags 732. As shown by bus 715 shadow tags 732 generally correspond to L1D cache tags 711 except these are located in UMC 730. Shadow tags 732 include at least the valid and dirty status of the corresponding cache lines in L1D cache 123” (Tran[0049])

Fryman discloses wherein the coherence data identifies the respective entry of the set of entries as either modified, exclusive, shared, or invalid.
 “In operation, the shadow tag acts as a quasi-oracle in the sense that it knows more than local cores do, such as in a combination of MESI and GOLS (Globally Owned Locally Shared)” (Fryman [0207])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to simply substitute the coherence data in Tran with MESI in Fryman to yield the predictable results of better coherence due to more information being provided.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (published July 26, 2012) as applied to claim 16 above, and further in view of Robinson et al. (US 2004/0083341) (hereinafter Robinson) (published April 29, 2004).
Regarding Claim 19, Tran disclosed the device of claim 16, but does not explicitly state wherein the shared memory controller is a level three cache controller.
“The computer system includes a one or more processors 101 with level 1 102 and level 2 103 local caches forming a processor node 104, each connected to a common shared memory controller 105 that provides access to the shared level 3 106 cache and associated directory 116, system main memory 107 representing the last level of a four level memory hierarchy” (Robinson [0022])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the functions of the shared memory controller in Robinson with Tran to yield the predictable results of being able to access a level three cache.


Allowable Subject Matter
Claims 8-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 8 requires the merging of the set of data to be written with the return set of modified data from a snoop read and invalidate request and writing the merge set of data instead. The prior art does not disclose this limitation in combination with the other elements of the claim.
Claims 10 and 20 further requires shadow victim caches and the prior art discloses the use of shadow cache between L1 and L2 caches, in the L1 cache, and/or mirroring data of L1 cache in the L2 cache, but does not disclose the structure of a shadow L1 victim cache. The mirroring of data of the L1 cache in the L2 cache may be able to be interpreted as a shadow L1 main cache but would not be a shadow L1 victim cache. The claims are directed to the updating of the shadow L1 main cache and shadow L1 victim cache in response to relocation of cache line from the L1 main cache to the L1 victim cache which is not disclosed or suggested by the prior art alone or in combination.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136                                                                                                                                                                                                        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136